Citation Nr: 0934183	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  05-08 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent from May 7, 2004, and to an evaluation in excess of 
20 percent from August 12, 2008, for residuals of cold injury 
to the right foot.

2.  Entitlement to an initial evaluation in excess of 10 
percent from May 7, 2004, and to an evaluation in excess of 
20 percent from August 12, 2008, for residuals of cold injury 
to the left foot.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from May 1967 to 
September 1967 and from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issues on appeal were previously before the Board in 
April 2008 when they were remanded for additional evidentiary 
development.  In June 2009, the RO granted an increased 
rating to 20 percent for both lower extremities.  The Veteran 
has not indicated that he is in agreement with the 20 percent 
disability evaluations assigned for the lower extremities.  
The issues remain on appeal.  The title page has been changed 
to reflect this development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  


REMAND

There is evidence of record indicating that the Veteran is in 
receipt of Social Security Administration (SSA) benefits 
beginning in February 2007.  This evidence was not before the 
Board at the time of its April 2008 remand.  It is not 
apparent if the Social Security award was based on age or 
disability.  

There are no records from the SSA contained in the claims 
file, nor is there any indication that VA attempted to obtain 
them.  When VA has actual notice of the existence of records 
held by SSA that appear relevant to the claim before VA, VA 
has a duty to assist by requesting those records from SSA.  
See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  
VA will make as many requests as are necessary to obtain 
relevant records from a Federal department or agency, to 
include SSA.  See 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  Copies of updated treatment records 
pertaining to the service-connected 
residuals of cold injury to the feet, 
covering the period from July 3, 2008, to 
the present, should be obtained and added 
to the claims file.

2.  The AMC/RO should seek to obtain the 
SSA records pertaining to the Veteran's 
claim and any medical records relied upon 
to make its decision.  If, after making 
reasonable efforts, the AMC/RO cannot 
locate these records, it must specifically 
document what attempts were made to locate 
the records, and indicate in writing that 
further attempts to locate or obtain any 
government records would be futile.  The 
AMC/RO must then: (a) notify the Veteran 
of the records that it is unable to 
obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will take 
with respect to the claim.  The Veteran 
must then be given an opportunity to 
respond. 

3.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the action taken in the paragraph 
above, the claims should be readjudicated.  
If any claim remains denied, a 
supplemental statement of the case should 
be provided to the Veteran and his 
representative.  After they have had an 
adequate opportunity to respond, this 
issue should be returned to the Board for 
further appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

